J. S82024/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
BRADLEY ERCIL JAE BURGESS,                 :
                                           :
                         Appellant         :     No. 366 MDA 2016

            Appeal from the Judgment of Sentence January 22, 2016
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0003452-2014


BEFORE: OTT, DUBOW AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                          FILED JANUARY 25, 2017

        Appellant, Bradley Ercil Jae Burgess, appeals from the January 22,

2016 Judgment of Sentence entered in the Luzerne County Court of

Common Pleas. After careful review, we affirm, in part on the basis of the

trial court’s Opinion.

        The trial court summarized the factual and procedural history as

follows:

        On November 19, 2014, the Luzerne County District Attorney
        filed a Criminal Information charging [Appellant] with possession
        of heroin with intent to deliver and DUI stemming from an
        August 20, 2014 traffic stop of a vehicle driven by [Appellant].
        [Appellant] pleaded not guilty and a jury trial was scheduled. On
        January 9, 2015, represented by the Public Defender's Office,
        [Appellant] filed a counseled pre-trial motion to suppress
        statements made by [Appellant] and physical evidence seized.

*
    Retired Senior Judge Assigned to the Superior Court.
J.S82024/16


     A suppression hearing was held on July 28, 2015.                The
     Commonwealth presented the testimony of Wilkes-Barre Police
     Officer David Balchun, and introduced [Appellant’s] driving
     record and two lab reports into evidence.           Officer Balchun
     testified that on August 20, 2014, he observed a vehicle make a
     right hand turn from North Empire Court Street onto Coal Street
     without using its turn signal.       Additionally, Officer Balchun
     testified that he smelled a strong odor of marijuana smoke
     coming from the vehicle. Officer Balchun initiated a traffic stop
     of the vehicle, and when he approached the driver's side door
     the odor of marijuana got stronger. Officer Balchun observed
     [Appellant] in the driver's seat, and asked him for his license and
     registration information, which [Appellant] provided.        Officer
     Balchun then asked [Appellant] if he had any marijuana in the
     vehicle because he could smell a strong order of marijuana
     coming from it.       Officer Balchun testified that [Appellant]
     responded that he had a little marijuana in his vehicle and then
     handed the officer a cigar wrapper with a small baggie of
     marijuana inside it. After being handed the marijuana, Officer
     Balchun advised [Appellant] that he was going to search
     [Appellant’s] vehicle for any other narcotics. Before the search
     could be conducted, however, [Appellant] fled in the vehicle.
     Officer Balchun pursued [Appellant] with his lights and siren
     activated, but [Appellant] refused to stop and instead ran
     several stop signs at a high rate of speed, travelled the wrong
     way down a one way street, and nearly hit a pedestrian. While
     pursuing [Appellant], Officer Balchun observed him throw
     several objects out the vehicle's window.          [Appellant] was
     eventually apprehended and placed into custody after he pulled
     his vehicle into a driveway and jumped out while the vehicle was
     still rolling. When Officer Balchun returned to the area where he
     had observed [Appellant] throw the items out of the vehicle the
     officer found bundles of packaged heroin, totaling 250 packets.
     Based on [Appellant’s] careless and reckless driving, and a
     statement he made after being taken into custody that he had
     smoked marijuana prior to being pulled over by Officer Balchun,
     [Appellant] was taken for blood work. He tested positive for
     marijuana. Officer Balchun also testified that as the result of his
     check on [Appellant’s] driver's license, he learned that the
     license was suspended. At the conclusion of the suppression
     hearing, the Court denied [Appellant’s] suppression motion.

     An Amended Information was subsequently filed setting forth
     twenty-nine (29) counts against [Appellant] relating to the


                                    -2-
J.S82024/16


      events of August 20, 2014. Following a September 16, 2015
      jury trial [Appellant] was found guilty of twenty-seven (27) of
      the twenty-nine (29) counts. A Pre-Sentence Investigation (PSI)
      was ordered to be completed by the Luzerne County Adult
      Probation and Parole Department, and sentencing was scheduled
      for November 23, 2015. [Appellant] failed to appear on that
      date, however, and sentencing was continued until January 22,
      2016.

      Following review and consideration of the recommendations of
      counsel and review of the PSI, [the trial court] sentenced
      [Appellant] to an aggregate term of incarceration of seven and
      one half (7½) to fifteen (15) years in a state correctional
      institution.

Trial Court Opinion, filed 6/30/16, at 1-3.

      Appellant, still represented by the Public Defender’s Office, filed a

Motion for Modification of Sentence on January 28, 2016.     Before the trial

court ruled on the Motion, Appellant retained private counsel, who filed a

Notice of Appeal with this Court on February 22, 2016. On March 1, 2016,

the trial court denied Appellant’s Post-Sentence Motion.1



1
    As a general rule, this Court has jurisdiction only over final orders.
Commonwealth v. Rojas, 874 A.2d 638, 642 (Pa. Super. 2005). “A direct
appeal in a criminal proceeding lies from the judgment of sentence.”
Commonwealth v. Patterson, 940 A.2d 493, 497 (Pa. Super. 2007)
(quotation marks and citation omitted). If a defendant in a criminal case
files a timely post-sentence motion, the judgment of sentence does not
become final for the purposes of an appeal until the trial court disposes of
the motions or the motions are denied by operation of law.
Commonwealth v. Borrero, 692 A.2d 158, 160 (Pa. Super. 1997). The
denial of a timely post-sentence motion becomes the triggering event for
filing a notice of appeal. Pa.R.Crim.P. 720(A)(2). When an appellant files a
notice of appeal before the court has ruled on his post-sentence motions, the
judgment of sentence has not become “final,” and any purported appeal will
be interlocutory and unreviewable.           Borrero, supra.       In those
circumstances, the proper remedy is to quash the appeal, relinquish
Footnote continued on the following page.


                                            -3-
J.S82024/16


      Appellant raises five issues on appeal.

      1. Whether the trial court erred in ruling that there was probable
      cause to initiate a lawful traffic stop of the vehicle that was being
      driven by the Appellant?

      2. Whether the trial court erred in ruling that the statements
      made by the Appellant during the traffic stop were admissible at
      trial, given that they were the result of a custodial interrogation
      in which the Appellant was not read his Miranda rights?

      3. Whether the trial court erred in ruling that the items of
      purported marijuana and heroin that were seized from the
      Appellant and taken into evidence were admissible at trial, given
      that they were fruits of inadmissible statements given by the
      Appellant to Officer Balchun?

      4. Whether the Appellant was provided with effective assistance
      of counsel throughout the duration of his case?

      5. Whether the sentence imposed by the Honorable Judge David
      W. Lupas of the Luzerne County Court of Common Pleas on
      January 22, 2016, was too excessive, given that a lesser
      sentence would not depreciate the seriousness of the offenses
      and it would still adequately punish the Appellant.

Appellant’s Brief at 3 (re-ordered for ease of disposition).




jurisdiction, and remand for the trial court to consider the post-sentence
motions nunc pro tunc. Id. at 161. Nevertheless, if the court subsequently
denies an appellant’s post-sentence motions, “[this Court] will treat [an]
appellant’s premature notice of appeal as having been filed after entry of
[an] order denying post-sentence motions.”         See Commonwealth v.
Ratushny, 17 A.3d 1269, 1271 n. 4 (Pa. Super. 2011). Instantly, because
the trial court subsequently denied Appellant’s post-sentence motion on
March 1, 2016, we will relate Appellant’s premature notice of appeal forward
to March 1, 2016, to resolve any jurisdictional impediments. See id.



                                      -4-
J.S82024/16


                            Motion to Suppress

      Appellant’s first three issues challenge the trial court’s denial of his

Motion to Suppress. Our well-settled standard of review in an appeal from

an order denying a Motion to Suppress is as follows:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.  Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court’s legal conclusions are erroneous.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citation

omitted).

      With our standard of review in mind, we address each of Appellant’s

sub-arguments in turn.

The Traffic Stop

      At the hearing on Appellant’s Motion to Supress, Officer Balchun

testified that prior to effectuating the traffic stop, he personally observed

Appellant turn without properly signaling, and smelled a strong odor of

marijuana emanating from Appellant’s vehicle. The trial court found Officer

Balchun’s testimony credible, and found that Officer Balchun had probable

cause to stop Appellant.    On appeal, Appellant avers that the trial court

erred in finding that Officer Balchun had probable cause to stop Appellant’s



                                    -5-
J.S82024/16


vehicle because there was “no smoke or any visible signs of smoke billowing

from the windows of [Appellant’s] vehicle.” Appellant’s Brief at 8.

        The Honorable David W. Lupas has authored a comprehensive,

thorough, and well-reasoned Opinion, citing to the record and relevant case

law in addressing Appellant’s claim.       After careful review of the parties’

arguments, and the record, we affirm on the basis of the trial court’s well

written Opinion, which found that (i) Officer Balchun’s credible testimony

that he personally witnessed Appellant turn without properly signaling was a

violation of 75 Pa.C.S. § 3334; and (ii) Appellant’s violation of Section 3334

provided sufficient probable cause to justify the traffic stop.       Trial Court

Opinion, at 6-7.

Appellant’s Traffic Stop Statements

        Appellant next avers that his initial traffic stop and the single question

posed therein constituted a custodial interrogation. He argues that, because

he was not given his Miranda2 warnings, the statements he made during his

traffic stop should have been suppressed.

        Judge Lupas has again authored a comprehensive, thorough, and well-

reasoned Opinion, citing to the record and relevant case law in addressing

Appellant’s claim.    After careful review of the parties’ arguments, and the

record, we affirm on the basis of the trial court’s well written Opinion, which

found that (i) under our jurisprudence, Appellant was subject to an

2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                       -6-
J.S82024/16


investigatory detention, not under arrest, and “the dictates of Miranda do

not attach during an investigatory detention[;]” and (ii) Officer Balchun’s

single question, whether Appellant had marijuana, was a permissible

question designed to “confirm[] or dispel[] the officer’s suspicions” that

criminal activity was afoot.          See Trial Court Opinion at 9 (citing

Commonwealth v. Chase, 960 A.2d 108, [120] (Pa. 2008), and

Commonwealth v. Murray, 936 A.2d 76, 81 (Pa. Super. 2007)).

The Seizure of Marijuana and Heroin

         Appellant avers, in a single paragraph, that the trial court erred in

denying his Motion to Suppress because the drugs that were seized “were

fruits of the inadmissible statements made by [Appellant].” Appellant’s Brief

at 11.

         As discussed supra, Appellant’s statement that there was marijuana in

the car was not inadmissible or obtained in violation of Miranda. Because

Appellant’s scant argument is premised on his averment that the statement

should have been suppressed, we conclude that this argument is without

merit.

                        Effective Assistance of Counsel

         In his fourth issue, Appellant raises an ineffective assistance of counsel

claim, averring that trial counsel failed to adequately cross-examine Officer

Balchun at trial. Appellant’s Brief at 12.




                                        -7-
J.S82024/16


      Litigation of ineffectiveness claims is not generally a proper component

of a defendant’s direct appeal, and is presumptively deferred for collateral

attack under the PCRA. See Commonwealth v. Holmes, 79 A.3d 562, 576

(Pa. 2013) (establishing a deferral rule for ineffectiveness claims litigated

after its decision in Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002)).

However, the Pennsylvania Supreme Court has recognized two exceptions to

the rule that ineffectiveness claims should be deferred until collateral review,

both falling within the discretion of the trial court:

      First, we held that trial courts retain discretion, in extraordinary
      circumstances, to entertain a discrete claim of trial counsel
      ineffectiveness if the claim is both apparent from the record and
      meritorious, such that immediate consideration best serves the
      interest of justice. Second, we held that trial courts also have
      discretion to entertain prolix claims of ineffectiveness if there is a
      good cause shown and the unitary review thus permitted is
      accompanied by a knowing and express waiver by the defendant
      of the right to pursue a first PCRA petition.

Commonwealth v. Arrington, 86 A.3d 831, 856-57 (Pa. 2014).

      Here, the trial court chose not the exercise its discretion to entertain

Appellant’s ineffectiveness claim.    We agree with the trial court’s denial of

relief because neither of the specified exceptions to the rule are present in

this matter.   It is not clear from the record whether Appellant’s claim is

meritorious or whether trial counsel may have had a reasonable trial

strategy for cross-examining Officer Balchun as he did. Nor was good cause

or “a knowing and express waiver” of Appellant’s right to his first PCRA




                                       -8-
J.S82024/16


Petition shown.        Id.    Accordingly, we decline to address Appellant’s

ineffective assistance of counsel claims in this direct appeal.

                      Discretionary Aspects of Sentence

      Finally, Appellant challenges the discretionary aspects of his sentence.

A challenge to the discretionary aspects of sentencing is not automatically

reviewable as a matter of right.            Commonwealth v. Hunter, 768 A.2d

1136, 1144 (Pa. Super. 2001).                Prior to reaching the merits of a

discretionary sentencing issue:

          We conduct a four part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see [Pa.R.Crim.P. 720]; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006) (citations

omitted).

      In the instant case, Appellant filed a timely Post-Sentence Motion and

Notice of Appeal. Although Appellant did not include in his brief a separate

Rule 2119(f) Statement, the Commonwealth has not objected to this defect

and, thus, we decline to find that the defect is fatal.3          As to whether

Appellant has presented a substantial question, we note:


3
 This Court may overlook an appellant’s failure to comply with Rule 2119(f)
where the Commonwealth fails to object to the omission and a substantial
Footnote continued on the following page.


                                            -9-
J.S82024/16


         The determination of what constitutes a substantial
         question must be evaluated on a case-by-case basis. A
         substantial question exists only when the appellant
         advances a colorable argument that the sentencing judge’s
         actions were either: (1) inconsistent with a specific
         provision of the Sentencing Code; or (2) contrary to the
         fundamental norms which underlie the sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

and quotation omitted).

      Here, Appellant complains that “the sentences imposed [were] on the

higher end of [Appellant’s] applicable sentencing guidelines[,]” and that “the

trial court failed to properly take into consideration [Appellant’s] history and

characteristics when imposing [Appellant’s] sentences for his offenses.”

Appellant’s Brief at 14-15. In particular, Appellant avers that the trial court

“failed to take into consideration” that Appellant’s prior record score of five

was due in large part to “a manslaughter charge brought against [Appellant]

when he was sixteen years old[.]” Id. at 14.

      An argument that the sentencing court failed to consider mitigating

factors in favor of a lesser sentence does not present a substantial question

appropriate for our review.   Commonwealth v. Hanson, 856 A.2d 1254,

1257-58 (Pa. Super. 2004).      See also Commonwealth v. Griffin, 804

A.2d 1, 9 (Pa. Super. 2002) (citing Commonwealth v. Williams, 562 A.2d

1385, 1388 (Pa. Super. 1989) (en banc) (an allegation that the sentencing



question is obvious from the appellant’s brief. Commonwealth v. Kneller,
999 A.2d 608, 614 (Pa. Super. 2010).



                                     - 10 -
J.S82024/16


court did not adequately consider various factors is, in effect, a request that

this court substitute its judgment for that of the lower court in fashioning a

defendant’s sentence)).

      Moreover, we note that Appellant does not allege that his 7½ to 15

year sentence is in the aggravated range of the sentencing guidelines or

outside of the statutory maximum sentence.       Nor does Appellant point to

any specific provision of the Sentencing Code that the sentencing court

ostensibly violated. Appellant’s bald assertion that his sentence is excessive

does not raise a substantial question.     See Commonwealth v. Trippett,

932 A.2d 188, 201-03 (Pa. Super. 2007) (bald allegations of excessiveness

insufficient to permit discretionary review).

      Because we conclude that Appellant has failed to raise a substantial

question as to the appropriateness of his sentence, we will not address the

merits of Appellant’s sentencing claim.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/25/2017




                                     - 11 -
                                                                    Circulated 12/28/2016 11:31 AM




                       11T!-I JUDICIAL DISTRICT OF PENNSYLVANIA

COMMONWEALTH           OF PENNSYLVANIA            IN THE COURT OF COMMON PLEAS
                                                        OF LUZERNE COUNTY

                       v.
                                                          CRIMINAL DIVISION


BRADLEY ERCIL BURGESS
Defendant I Appellant                                      N0.3452 OF 2014



                                        OPINION

BY:       THE HONORABLE DAVID W. LUPAS

I.        FACTS AND PROCEDURAL HISTORY:

          On November 1°9, 2014, the Luzerne County District Attorney filed a Criminal

Information charging the above named Defendant with possession of heroin with intent

to deliver1 and DUl2 stemming from an August 20, 2014 traffic stop of a vehicle driven

by the Defendant. The Defendant pleaded not guilty and a jury trial was scheduled. On

January 9, 2015,     represented by the Public Defender's Office, the Defendant filed a

counseled pre-trial motion to suppress statements made by the Defendant and physical

evidence seized.

          A suppression hearing was held · on July 28, 2015.      The Commonwealth

presented the testimony of Wilkes-Barre Police Officer David Balchun, and introduced

the Defendant's driving record and two lab reports into evidence.3      Officer Balchun

testified that on August 20, 2014, he observed a vehicle make a right hand turn from

1
     35 P.S. § 780-113(a)(30).
2    75 Pa.C.S.A. § 3802(d)(1).
3
     The Defendant presented no testimony or evidence.
                                            I
North Empire Court Street onto Coal Street without using its turn signal. N.T. 7/28/15 at

5.   Additionally, Officer Balchun testified that he smelled a strong odor of marijuana

smoke coming from the vehicle. Id. at 6, 15. Officer Balchun initiated a traffic stop of

the vehicle, and when he approached the driver's side door the odor of marijuana got

stronger. Id. at 16.     Officer Balchun observed the Defendant in the driver's seat, and

asked him for his license and registration information, which the Defendant provided.

!Q. at 6, 16. Officer Balchun then asked the Defendant if he had any marijuana in the

vehicle because he could smell a strong order of marijuana coming from it. Id. at 6-7,

17. Officer Balchun testified that Defendant responded that he had a little marijuana in

his vehicle and then handed the officer a cigar wrapper with a small baggie of marijuana

inside it.   Id. at 7.   After being handed the marijuana, Officer Balchun advised the

Defendant that he was going to search the Defendant's vehicle for any other narcotics.

Id. Before the search could be conducted, however, the Defendant fled in the vehicle.

Id. at 8. Officer Balchun pursued the Defendant with his lights and siren activated, but

the Defendant refused to stop and instead ran several stop signs at a high rate of

speed, travelled the wrong way down a one way street, and nearly hit a pedestrian. Id.

at 9, 19. While pursuing the Defendant, Officer Balchun observed him throw several

objects out the vehicle's window.        Id. at 9-10.   The Defendant was eventually

apprehended and placed into custody after he pulled his vehicle into a driveway and

jumped out while the vehicle was still rolling.    Id. at 10-11.   When Officer Balchun

returned to the area where he had observed the Defendant throw the items out of the

vehicle the officer found bundles of packaged heroin, totaling 250 packets. Id. at 11-12.

Based on the Defendant's careless and reckless driving, and a statement he made after



                                             2
being taken into custody that he had smoked marijuana prior to being pulled over by

Officer Balchun, the Defendant was taken for blood work. Id. at 12. He tested positive

for marijuana.     Id. Officer Balchun also testified that as the result of his check on the

Defendant's driver's license, he learned that the license was suspended. ld. at 8. At

the conclusion of the suppression hearing, the Court denied the Defendant's

suppression motion. Id. at 33.

        An Amended Information was subsequently filed setting forth twenty-nine (29)

counts against the Defendant relating to the events of August 20, 2014. Following a

September 16, 2015 jury trial the Defendant was found guilty of twenty-seven (27) of the

twenty-nine (29) counts.4        A Pre-Sentence Investigation (PSI) was ordered to be

completed by the Luzerne County Adult Probation and Parole Department, and

sentencing was scheduled for November 23, 2015. The Defendant failed to appear on

that date, however, and sentencing was continued until January 22, 2016.

        Following review and consideration of the recommendations of counsel and

review of the PSI, this Court sentenced the Defendant to an aggregate term of

incarceration of seven and one half (7 Yi) to fifteen (15) years in a state correctional

institution.5   N.T. 1/22/16 at 8-11.   The Defendant was advised by this Court of his post-

sentence rights before the hearing concluded. Id. at 12-13.



4
  Although the Defendant was present during the trial, after the jury concluded its
deliberations and the parties were reassembled for the reading of the verdict the
Defendant did not return to the courtroom and could not be located. The verdict was
thus read in his absence. N.T. 9/16/15 at 186.
5
  Each of the individual sentences imposed upon the Defendant fell within the standard
sentencing guideline ranges. The specific charges and sentences were as follows:
Count 1 - Possession with intent to deliver controlledsubstance (heroin), 35 P.S.
§ 780-113(a)(30): thirty-three (33) to sixty-six (66) months incarceration in a state
correctional institution;

                                                3
         Still represented   by the Public Defender's     Office,   the Defendant filed a timely

counseled motion to modify his sentence on January 28, 2016, asserting that it was too

harsh,   and that a lesser sentence would not depreciate the seriousness of the offenses

and would still adequately      punish the Defendant.     Before the Court decided the motion,

however, the Defendant        (by that time represented   by private counsel) filed a Notice of



Count 2 - Possession         of a Controlled   Substance (heroin),     35 P.S. § 780-113(a)(16):
 merged with Count 1 for sentencing purposes;
 Count 3 - Possession of a Small Amount of Marijuana, 35 P.S. § 780-113(31)(i):
 fifteen (15) to thirty (30) days incarceration, to run concurrently to the previously
 imposed sentence;
 Count 4 - Fleeing or Attempting to Elude an Officer, 75 Pa.C.S.A. § 3733(a):
 eighteen (18) to thirty-six (36) months incarceration, to run consecutively to the
 previously imposed sentences;
 Count 6 - Recklessly Endangering Another Person, 18 Pa.C.S.A. § 2705: twelve
 (12) to twenty-four (24) months incarceration, to run consecutively to the previously
 imposed sentence;
 Count 8 - DUI (1st Offense), 75 Pa.C.S.A. § 3802(d)(1 ): seventy-two (72) hours to six
 (6) months incarceration; to run concurrently to the previously imposed sentences;
 Count 9 - Flight to Avoid Apprehension, 18 Pa.C.S.A. 5126(a): eighteen (18) to
 thirty-six (36) months incarceration, to run consecutively to the previously imposed
 sentences;
 Count 10 - Defiant Trespass, 18 Pa.C.S.A. 3503(b)(1)(ii): $25.00 fine plus costs;
 Count 11 - Resisting Arrest, 18 Pa.C.S.A. § 5104: nine (9) to eighteen (18) months
 incarceration to run consecutively to the previously imposed sentences;
 Count 12 - Driving Without a License, 75 Pa.C.S.A. § 1501(a): $25.00 fine plus costs;
 Count 13 - Driving While Operating Privileges are Suspended, 75 Pa.C.S.A. §
 1543(a): $200.00 fine plus costs;
 Counts 14, 23-29 - Duties at a Stop Sign, 75 Pa.C.S.A. § 3323(b): $25.00 fine plus
 costs on each count;
 Count 15, 16 - Driving the Wrong Way, 75 Pa.C.S.A. § 3308(b): $25.00 fine plus
 costs on each count;
 Count 17 - Limitations on overtaking on the left, 75 Pa.C.S.A. § 3305: $25.00 fine
 plus costs;
 Count 18 - Turning Movements and Required Turning Signals, 75 Pa.C.S.A. §
 3334(a): $25.00 fine plus costs
.count 19 - Driving at Safe Speed: $25.00 fine plus costs
 Count 20 - Exceeding 35 mph in Urban District, 75 Pa.C.S.A. § 3362(A 1-25): $25.00
 fine plus costs;
 Count 21 - Careless Driving, 75 Pa.C.S.A. § 3714(a): $25.00 fine plus costs;
 Count 22 - Reckless Driving, 75 Pa.C.S.A. § 3736: $200.00 fine plus costs.
                                                 4
Appeal      of his January    22, 2016 sentence.        On March      1, 2016, we denied        the

Defendant's      motion to modify his sentence and again advised him of his appellate

rights.    Also on March 1, 2016, the Defendant was directed to file a Concise Statement

of    Errors   Complained     of on    Appeal    pursuant   to    Pa.R.A.P.   1925(b)     and   the

Commonwealth        was requested to respond thereto.            The Defendant's   Rule    1925(b)

Statement was submitted on March 16, 2016,          and the Commonwealth filed its response

on April 29, 2016.

          This matter is now ripe for an Opinion addressing      the alleged errors raised by the

Defendant.      For the reasons set forth below,     we believe the verdict and judgment         of

sentence should be affirmed.

II.       LAW AND DISCUSSION:

          The Defendant's Concise Statement of Errors Complained of on Appeal asserts

that this Court abused its discretion and committed errors of law as follows:

          a. In finding that there was probable cause to initiate a lawful traffic stop of
          the vehicle that was being driven by the Defendant, which eventually led
          to his arrest;

          b. In finding that the items of purported marijuana and heroin that were
          seized from the Defendant and .taken into evidence were admissible at
          trial, given that they were fruits of inadmissible statements made by the
          Appellant to Officer Balchune [sic];

          c. In finding that the statements made by the Defendant during the traffic
          stop were admissible during trial, given that they were the result of a
          custodial interrogation in which the Defendant was not read his Miranda
          rights;

          d. That the Defendant was provided with effective assistance of counsel
          throughout the duration of the case;

          e. In imposing a sentence upon the Defendant that was too excessive
           .
          given that a lesser sentence would not depreciate the seriousness of the
                                                                                  '
          offenses and it would still adequately punish the Defendant.


                                                5
Pa. RA.P. 1925(b) Statement of Errors Complained of on Appeal filed 3/16/16.

      We first address the Defendant's assertion that this Court erred in finding that

Officer Balchun had probable cause to stop the Defendant's vehicle. Section 6308(b) of

the Motor Vehicle Code provides that:

      Whenever a police officer ... has reasonable suspicion that a violation of
      this title is occurring or has occurred, he may stop a vehicle, upon request
      or signal, for the purpose of checking the vehicle's registration, proof of
      financial responsibility, vehicle identification number or engine number or
      the driver's license, or to secure such other information as the officer may
      reasonably believe to be necessary to enforce the provisions of this title.

75 Pa.C.S.A.    § 6308(b).   "Although subsection 6308(b) delineates the general rule, it

does not apply in all instances because ... not all vehicle offenses require further

investigation to determine       whether   a       motorist   has committed   that   offense."

Commonwealth v. Ibrahim, 127 A.3d 819, 823 (Pa. Super. 2015). When the driver's

detention cannot serve an investigatory purpose relevant to the suspected violation, the

detaining officer must "articulate specific facts possessed by him, at the time of the

questioned stop, which would provide probable cause to believe that the vehicle or the

driver was in violation of some provision of the Code." Id. (citing Commonwealth v.

Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (en bane), appeal denied, 25 A.3d 397

(Pa. 2011).

      With regard to probable        cause, the courts of this Commonwealth              have

recognized that "[t]he police have probable cause where the facts and circumstances

within the officer's knowledge are sufficient to warrant a person of reasonable caution in

the belief that an offense has been or is being committed." Commonwealth v. Brown,

64 A.3d 1101,    1105 (Pa. Super. 2013) (citing Commonwealth v. Hernandez, 594 Pa.



                                               6
319, 935 A.2d 1275, 1284 (2007) (quotation and citations omitted)).    Probable cause is

evaluated   by considering all relevant facts under a totality of circumstances analysis.

Brown, supra.

       Here, the Defendant's vehicle was stopped for failing to use a turn signal, in

violation of 75 Pa.C.S.A. § 3334, which provides in pertinent part as follows.

       § 3334. Turning movements and required signals
       (a) General rule.-Upon a roadway no person shall turn a vehicle or
       move from one traffic lane to another or enter the traffic stream from a
       parked position unless and until the movement can be made with
       reasonable safety nor without giving an appropriate signal in the manner
       provided in this section.
       (b) Signals on turning and starting.-At speeds of less than 35 miles
       per hour, an appropriate signal of intention to turn right or left shall be
       given continuously during not less than the last 100 feet traveled by the
       vehicle before turning. The signal shall be given during not less than the
       last 300 feet at speeds in excess of 35 miles per hour. The signal shall
       also be given prior to entry of the vehicle into the traffic stream from a
       parked position.

75 Pa.C.S.A. § 3334(a)-(b).     This Court found that the testimony of Officer Balchun

supported a finding that the officer had probable cause to believe that the Defendant's

conduct violated 75 Pa.C.S.A.    § 3334.   Specifically, Officer Balchun testified that he

personally observed the Defendant's vehicle make a right-hand turn from North Empire

Court Street onto Coal Street without using a turn signal. N.T. 7/28/15 at 5. This Court

finds Officer Balchun's testimony of his observations to be credible, and that Officer

Balchun articulated specific facts possessed by him, at the time of the questioned stop,

which provided probable cause to believe that the Defendant was committing an

offense.

       The Defendant next asserts that his statement to Officer Balchun should have

been suppressed because it was given during a custodial interrogation and without



                                            7
Miranda warnings, and further, that the marijuana surrendered by him and the heroin

recovered after he threw it from the vehicle should have been suppressed because they

were fruits of the inadmissible statement.      An examination of the circumstances,

however, as testified to by Officer Balchun and uncontradicted by the Defendant,

supports the conclusion that both the statement and the evidence were properly ruled

admissible.     As explained, Officer Balchun had probable cause to lawfully stop the

Defendant's vehicle for the motor vehicle code violation. When the officer performed

the traffic stop and approached the Defendant's vehicle, however, he smelled a strong

odor of marijuana coming from it.     At this point, Officer Balchun was well within his

authority to conduct an investigation detention and to search the vehicle.

        To maintain constitutional validity, an investigative detention must be supported

by a reasonable and articulable suspicion that the person seized is engaged in criminal

activity and may continue only so long as is necessary to confirm or dispel such

suspicion." Commonwealth v. Strickler, 563 Pa. 47, 58, 757 A.2d 884, 889 (2000). See

also Commonwealth v. Parker, 619 A.2d 735, 738 (Pa. Super.1993). The determination

· of whether an officer had reasonable suspicion is an objective one which must be

considered in light of the totality of the circumstances. Commonwealth v. Kemp, 961

A.2d 1247, 1258 (Pa. Super. 2008).        A stop focusing upon one violation may, in

appropriate circumstances, be extended for purposes of pursuit of a separate suspected

violation.   Commonwealth v. Freeman, 563 Pa. 82, 89-90, 757 A.2d 903, 907-08 (2000).

The smell of marijuana emanating from a person's vehicle is a specific and articulable

fact reasonably warranting a belief that criminal activity is afoot.   Commonwealth v.

Trenge, 451 A.2d 701, 708 (Pa. Super. 1982). Here, the evidence supports a finding



                                            8
that during the lawful traffic stop for the motor vehicle violation, Officer Balchun had

reasonable suspicion to believe that additional criminal activity was afoot, justifying an

investigative detention to pursue that suspected activity.6

       During the investigative detention prompted by the smell of marijuana coming

from the Defendant's vehicle, Officer Balchun asked the Defendant if there was

marijuana in it. The record does not suggest that in asking this question Officer Balchun

threatened the Defendant in any way or used force against him in order to obtain a

statement. Regarding the propriety of Officer Balchun's inquiry, we note that police may

ask a detainee a moderate number of questions to try to obtain information confirming

or dispelling the officer's suspicions of criminal activity. Commonwealth v. Chase, 599

Pa. 80, 960 A.2d 108, 115-16 (2008). The Defendant could have refused to answer

questions, but that does not obviate the officer's right to ask them. Further, "[i]t is well-

established that 'the dictates of Miranda do not attach during an investigatory

detention."'   Commonwealth v. Murray, 936 A.2d 76, 81 (Pa. Super. 2007) (citing

Commonwealth v. Kondash, 808 A.2d 94.3, 948 (Pa. Super. 2002) (finding that the

defendant was the subject of an investigatory detention. not under arrest. when an

officer asked him why he had a gun in his car, thus Miranda warning were not required).

Because Officer Balchun asked the Defendant a single question, designed specifically

to confirm or dispel the officer's suspicions that the Defendant was engaged in criminal



6
  Indeed, as we will discuss, the smell of marijuana coming from the vehicle provided
probable cause to search the Defendant's vehicle regardless of further investigation or
questioning. See Commonwealth v. Gary, 625 Pa. 183, 91 A.3d 102 (2014) (plurality)
(not.ing that the smell of marijuana emanating from inside the vehicle provided
undisputed probable cause to search); Commonwealth v. Stoner, 344 A.2d 633, 635
(Pa. Super. 1975) (holding that the smell of marijuana provides probable cause to
search).

                                             9
activity, we f!nd that the question was properly posed pursuant to, and in furtherance of,

a legal investigatory detention.      As such, the Defendant's motion to suppress his

statement was properly denied.

           In response to the question asked by Officer Balchun, the Defendant indicated

that he had marijuana in the vehicle, and then immediately handed a baggie of it to the

officer.    N.T. 7/28/15 at 7. Since Officer Balchun was conducting a lawful investigative

detention at the time the Defendant handed him the marijuana, the Defendant's request

to suppress it was properly denied.     Further, regardless of the propriety of his question

to the Defendant and the Defendant's response thereto, Officer Balchun already had

probable cause to search the vehicle, based on the smell of marijuana coming from it,

and that search would have revealed the marijuana and heroin.

           "In this Commonwealth, the law governing warrantless        searches of motor

vehicles is coextensive with federal law under the Fourth Amendment. The prerequisite

for a warrantless search of a motor vehicle is probable cause to search; no exigency

beyond the inherent mobility of a motor vehicle is required."     Commonwealth v. Gary,

625 Pa. 183, 242. 91 A.3d 102. 138 (2014) (plurality).       Thus, the smell of marijuana

coming from the Defendant's vehicle, alone, would have provided grounds to search it.

See Gary, supra;7 Commonwealth v. Caban, 60 A.3d 120, 132 (Pa. Super. 2012)



7
  The factual circumstances of~        are very similar to the instant case. Therein, police
stopped a car for a suspected Motor Vehicle Code violation, then noticed the smell of
marijuana coming from it When they approached. Commonwealth v. Gary, 29 A.3d 804,
806 (Pa. Super. 2011). An officer asked the defendant if "there was anything in the
vehicle that the officers 'needjedj'to be worried about"' and the defendant replied that
"there was some 'weed' in the car." Id. The defendant was removed from the car and
placed in a police cruiser, and a canine sniff of his car began. Id. During the canine
sniff, the defendant got out of the police cruiser and fled. Id. He was apprehended and
returned to the cruiser. Id. Marijuana was discovered in the car. Id.
                                             10
(probable cause existed where troopers clearly smelled the odor of raw marijuana

emanating from the trunk of the vehicle); Commonwealth v. Copeland, 955 A.2d 396,

401, 402-403 (Pa. Super. 2008) (the odor of marijuana provided probable cause to

believe that marijuana was inside the vehicle and to support a search of that vehicle)

( citing Commonwealth v. Stoner, 344 A.2q 633, 635 (Pa. Super.1975) (analogizing a

"plain smell" concept with that of plain view, and holding that where an officer is justified

in being where he is, his detection of the odor of marijuana is sufficient to establish

probable cause to search)).

       As the record reflects, Officer Balchun did not have the opportunity to search the

vehicle because the Defendant handed him the marijuana, then drove away.               While

fleeing, the Defendant threw the heroin out the window of the vehicle. The Defendant's

request to suppress the heroin was properly denied, as that evidence would have been

discovered during the lawful search of the vehicle had the Defendant not fled, and can



        The trial court refused to suppress the marijuana, but the Superior Court
 reversed, finding that the defendant was in police custody prior to the search and there
 was no imperative need for prompt police action, thus, exigent circumstances were not
 present to justify the warrantless search and the evidence obtained from that search
 should have been suppressed. Id., 29 A.3d at 808.
        Granting the Commonwealth's           Petition for Allowance of Appeal, the
 Pennsylvania Supreme Court agreed to address the following two issues:
        a. Were the police permitted to conduct a warrantless search of
        defendant's SUV for marijuana where, during a traffic stop, they could
        smell marijuana emanating from the vehicle, defendant informed police
        that he had marijuana in the SUV, and the officers had not had the
        opportunity to obtain a warrant prior to stopping the vehicle?
        b. Should this Court adopt the federal automobile exception to the warrant
        requirement?
 Commonwealth v. Gary, 615 Pa. 610, 44 A.3d 1146 (2012). The Supreme Court
 subsequently vacated the order of the Superior Court and reinstated the defendant's
judgment of sentence, finding that "there is no dispute that probable cause existed to
search Appellee's motor vehicle. Nothing more is required." Q_fily, 625 Pa. at 242, 91
A.3d at 138.

                                             11
additionally be viewed as being abandoned by the Defendant.             The Pennsylvania

Supreme Court set forth the following test for ascertaining whether a defendant

abandoned property:

                 The theory of abandonment is predicated upon the clear intent of
          an individual to relinquish control of the property he possesses.
                  Abandonment is primarily a question of intent, and intent
                  may be inferred from words spoken, acts done, and other
                  objective tacts. All relevant circumstances existing at the
                  time of the · alleged abandonment should be considered.
                  Police pursuitor the existence of a police investigation
                  does not of itself render abandonment involuntary         . The
                  issue is not abandonment in the strict property-right sense,
                  but whether the person prejudiced by the search had
                  voluntarily discarded, left behind, or otherwise relinquished
                  his interest in the property in question so that he could no
                  longer retain a reasonable expectation of privacy with regard
                  to it at the time of the search.
          Moreover, it is well settled that no one has standing to complain of a
          search or seizure of property that he has voluntarily abandoned. This
          Commonwealth has adopted the theory of abandonment of property only
          when it is shown that the seized evidence was not discarded as a result of
          unlawful police coercion.
                 Although abandoned property may normally be obtained and used
          for evidentiary purposes by the police, such property may not be utilized
          where the abandonment is coerced by unlawful police action.

Commonwealth v.. Shoatz, 366 A.2d 1216, 1219-1220 (Pa. 1976) (emphasis added,

citations omitted).    Here, because the police lawfully conducted a traffic stop for the

Motor Vehicle Code violation (which escalated into an investigative detention based on

the odor of marijuana, during which the Defendant admitted having marijuana and

handed it to police) they had probable cause to search the vehicle and the Defendant's

subsequent flight and abandonment of the heroin was not coerced by unlawful police

action.




                                             12
       For the foregoing reasons, the marijuana and heroin were lawfully obtained and

used for evidentiary purposes by the police, and the Defendant's request to suppress

that evidence was properly denied.

       The Defendant additionally alleges that he was provided with                 ineffective

assistance of counsel throughout the duration of the case. Pursuant to Commonwealth

v. Grant, 813 A.2d 726 (Pa. 2002), defendants should not raise claims of ineffective

assistance of counsel on direct appeal, but should defer them for collateral review.            In

accordance with this rule, the Defendant's claims regarding ineffective assistance of

counsel should be dismissed without prejudice.         See also Commonwealth v. Holmes,

621 Pa. 595, 631, 79 A.3d 562, 583 (2013) (claims of ineffective assistance of trial

counsel in Pennsylvania generally are deferred to PCRA review and generally are not

available on direct appeal).

       Finally,   the   Defendant   challenges       the sentences     impose following       his

convictions.

       Sentencing is a matter vested in the sound discretion of the sentencing
       judge, and a sentence will not be disturbed on appeal absent a manifest
       abuse of discretion. To constitute an abuse of discretion, the sentence
       imposed must either exceed the statutory limits or be manifestly
       excessive. In this context, an abuse of discretion is not shown merely by
       an error in judgment. Rather, the appellant must establish, by reference to
       the record, that the sentencing court ignored or misapplied the law,
       exercised its judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth       v.   Perry,   883 A.2d     599,     602-03   (Pa.   Super.   2005)      (citing

Commonwealth v. Mouzon, 828 A.2d 1126, 1128 (Pa. Super. 2003). (internal citations

and quotation marks omitted).

       "'(\then imposing a sentence, a court is required to consider the particular
       circumstances of the offense and the character of the defendant."


                                              13
         Commonwealth    v. Griffin, 804 A.2d    1, 10 (Pa. Super. 2002), appeal
         denied, 582 Pa. 671, 868 A.2d 1198 (2005), cert. denied, 545 U.S. 1148,
         125 S.Ct. 2984, 162 L.Ed.2d 902 (2005). "In particular, the court should
         refer to the defendant's prior criminal record, his age, personal
         characteristics and his potential for rehabilitation."    Id. Where the
         sentencing court had the benefit of a presentence investigation report
         ("PSI"), we can assume the sentencing court "was aware of relevant
         information regarding the defendant's character and weighed those
         considerations along with mitigatfng statutory factors." Commonwealth v.
         Devers, 519 Pa. 88, 101-02,       546 A.2d 12, 18 (1988).       See also
         Commonwealth v. Tirado, 870 A.2d 362, 368 (Pa. Super. 2005) (stating if
         sentencing court has benefit of PSI, law expects court was aware of
         relevant information regarding defendant's character and weighed those
         considerations alonq with any mitigating factors). Further, where a
         sentence is within the standard range of the guidelines, Pennsylvania law
         views the sentence as appropriate under the Sentencing Code. See
         Commonwealth v. · Cruz-Centeno, 447 Pa. Super. 98, 668 A.2d 536
         (1995), appeal denied, 544 Pa. 653, 676 A.2d 1195 (1996) (stating
         combination of PSI and standard range sentence, absent more, cannot be
         considered excessive or unreasonable).

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010).

         Here, the Defendant specifically asserts that his standard ranges sentences were

excessive because "a lesser sentence would not depreciate the seriousness of the

offenses and it would still adequately punish the Defendant." Rule 1925(b) Statement at

,r   e. As noted above, the Defendant's sentences were imposed with the benefit of a

pre-sentence investigation,    and this Court specifically recognized   the Defendant's

lengthy criminal history, Which included manslaughter while       the Defendant was a

juvenile, weapons offenses, and drug trafficking offenses. N.T. 1/22/16 at 7. We further

recognized the Defendant's failure to take advantage of the opportunities provided him

to reform his ways, as well as the serious nature of his current offenses, and the danger

the Defendant posed to the public while committing the offenses. Id. at 7, 12. Thus the

sentences imposed were not excessive, and were imposed so as to not diminish the

serious nature of the offenses. Id. at 7.


                                            14
       For the foregoing   reasons, the Defendant's    appeal should be denied in its

entirety, and the verdict and judgment of sentence affirmed.



                                   END OF OPINION




                                           15